           Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RICHIE BERMUDEZ,
                                                               16cv5356 (LAP) (DF)
                                Petitioner,                    04cr685 (LAP)
                        -against-
                                                               REPORT AND
                                                               RECOMMENDATION
 UNITED STATES OF AMERICA,

                                Respondent.

TO THE HONORABLE LORETTA A. PRESKA, U.S.D.J.:

       Before this Court for a report and recommendation is a motion filed by petitioner

Richie Bermudez (“Petitioner”) at a time when he was proceeding pro se, 1 for a writ of error

coram nobis, pursuant to 28 U.S.C. § 1651(a). (See Dkt. 62 in Case No. 04cr685 (the “2004

Criminal Action”); Dkt. 1 in Case No. 16cv5356 (the “2016 Civil Action”).) The Court has

previously construed Petitioner’s submission as a motion to vacate, set aside, or correct

Petitioner’s federal sentence pursuant to 28 U.S.C. § 2255 (see 2016 Civil Action, Dkt. 3), and

this Court will therefore refer to the motion herein as a federal habeas petition (“Petition” or

“Pet.”). For the reasons set forth below, I respectfully recommend that his Petition be denied as

untimely.

                                         BACKGROUND

       A.      Petitioner’s Convictions

       On May 2, 2006, after a week-long jury trial in this District before the Honorable

Gerard E. Lynch, U.S.D.J, Petitioner was convicted of one count of being a felon in possession


       1
         On March 26, 2020, Bernard Alan Seidler, Esq. entered a notice of appearance on
Petitioner’s behalf, in both the criminal and civil cases in which Petitioner’s motion was filed.
(Dkt. 18). With respect to the matter currently before this Court, however, all of Petitioner’s
submissions were made pro se, and this Court will therefore afford them a liberal construction.
(See infra, at n.4.)
            Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 2 of 11



of a firearm, in violation of 18 U.S.C. § 922(g)(1), and, on October 3, 2006, he was sentenced by

Judge Lynch, on that conviction, to a term of 70 months of imprisonment, to be followed by

three years of supervised release. (See 2004 Criminal Action, Dkt. 40.) Petitioner filed a direct

appeal, and, on June 17, 2008, the Second Circuit affirmed Petitioner’s conviction and sentence.

(See id., Dkt. 48; United States v. Bermudez, 529 F.3d 158 (2d Cir. 2008).) Petitioner thereafter

petitioned for a writ of certiorari, which was denied on January 12, 2009, Bermudez v. United

States, 129 S. Ct. 956 (2009), rendering Petitioner’s 2006 conviction final.

        On April 24, 2009, Judge Lynch’s Chambers received a letter from Petitioner entitled

“Motion for New Trial under 28 U.S.C. § 2255 and Request for Appointment of Counsel.” (See

2004 Criminal Action. Dkt. 50.) 2 Judge Lynch denied that motion on May 5, 2009, and

specifically noted that Petitioner’s letter contained no reference to 28 U.S.C. Section 2255, apart

from the title of the letter. (Id., Dkt. 49, at 1.) Judge Lynch also stated:

                [Petitioner]’s conviction became final for purposes of seeking
                post-conviction relief on January 12, 2009, when the Supreme
                Court denied his application for certiorari. He thus has
                one year from that date to make an application for relief under
                [Section] 2255 . . . .

(Id. (citation omitted).) Judge Lynch declined to consider Petitioner’s letter as a Section 2255

motion, and stated that, unless Petitioner advised the Court otherwise, “the Court w[ould] treat

any properly-supported application under [Section 2255] that is filed within one year of the

denial of certiorari as a first petition.” (Id., at 2.)

        After Petitioner’s release from prison, but while he was still on supervised release, he was

again arrested, and, on October 28, 2013, Petitioner pleaded guilty to two counts of participating



        2
        Although the Docket reflects that this letter was received by the Chambers of
Judge Lynch (id.), the letter itself does not appear on the Docket.
            Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 3 of 11



in a conspiracy to violate narcotics laws, in violation of 21 U.S.C. § 846. (Dkt. 56 in Case

No. 13cr70 (the “2013 Criminal Action”).) On that conviction, Petitioner was sentenced to

100 months of imprisonment. (Id. Dkt. 170.) Petitioner appealed that conviction, which the

Second Circuit summarily affirmed on January 17, 2017. (See id. Dkt. 263.) Further, as

Petitioner had committed the narcotics offenses while on supervised release, thereby violating

the conditions of his release, Judge Lynch revoked Petitioner’s supervised release and, on

November 16, 2015, imposed an additional sentence of 24 months in connection with his earlier

conviction, to run concurrently with the 100-month sentence imposed for the later

conviction. (See 2004 Criminal Action, Dkt. 59.) Petitioner did not appeal that additional

sentence.

       B.       The Instant Petition and Related Proceedings

       Petitioner filed the instant Petition on June 23, 2016, seeking to set aside his 2006

conviction. (See 2016 Civil Action, Dkt. 1, at ECF 6.) 3 At the time he filed his Petition,

Petitioner was incarcerated at F.C.I. Allenwood, in White Deer, New York (the address still

reflected for him on the Docket of the 2016 Civil Action), although publicly available



       3
          As the Petition (which consists of a Notice of Motion and a supporting Affirmation)
does not contain page numbers, this Court will cite herein to the pages affixed to the document
by the Court’s Electronic Case filing (“ECF”) system. The page cited above is the signature
page of Petitioner’s Affirmation, which bears the date of June 23, 2006. Under the so-called
“prison mailbox rule,” see Noble v. Kelly, 246 F.3d 93, 97 (2d Cir. 2001), cert. denied, 534 U.S.
886, a pro se prisoner’s habeas petition is deemed “filed” on the date he gives it to prison
officials for delivery to the court, see id.; Houston v. Lack, 487 U.S. 266, 270 (1988). Where a
petition does not attest to the date on which the petitioner placed his petition in the prison
mailing system, courts will look to the date on which the petition is signed to determine the filing
date. See, e.g., Costilo v. United States, Nos. 13cv4298 (PGG) (JLC), 98cr0438 (PGG), 2012
WL 9500631, at *1 n.3 (S.D.N.Y. Nov. 12, 2012), report and recommendation adopted by 2016
WL 1610609 (Apr. 20, 2013); Peralta v. Connelly, No. 06cv5360 (DAB) (MHD), 2008 WL
8050791, at *4 n.6 (S.D.N.Y. Apr. 18, 2008), report and recommendation adopted by 2010 WL
3219326 (Aug. 11, 2010).
             Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 4 of 11



information indicates that he has since been transferred to RRM New York, see

https://www.bop.gov/inmateloc/, a Residential Reentry Management field office, in Brooklyn,

New York, see https://www.bop.gov/locations/ccm/cnk/.

         Although the substance of the claims alleged by Petitioner is vague, liberally construed 4

they appear to assert that, at Petitioner’s trial in 2004: (1) certain New York Police Department

(“NYPD”) officer witnesses lied in their testimony; (2) the prosecutor committed misconduct,

both in calling certain NYPD officer witnesses and in making allegedly inappropriate statements

in his opening and closing arguments; (3) new evidence may exist to exonerate Petitioner; and

(4) Petitioner’s trial counsel was ineffective in failing to obtain certain documents. Petitioner

also asserts that his claims, “if proven, provide[] a basis to forgive an untimely petition.” (Pet.,

at 1.)

         Respondent did not timely respond to the Petition. (See generally Dkt. in 2004 Criminal

Action, 2016 Civil Action.) On October 21, 2016, however, in response a motion that Petitioner

filed, seeking a “default judgment” on his Petition (2016 Civil Action, Dkt. 6), Respondent

requested an extension of time to respond (id., Dkt. 7). Respondent additionally requested that

the Court find (a) that Petitioner had waived the attorney-client privilege that applied to his

communications with his trial attorney, or, in the alternative, that the Court require Petitioner to

execute a privilege waiver before considering his claims, and (b) order Petitioner’s trial counsel

to submit an affidavit addressing the factual assertions underlying Petitioner’s ineffective-

assistance-of-counsel claims. (Id.) By Order dated November 1, 2016 (id., Dkt. 9), this Court



         4
          See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (“It is well
established that the submissions of a pro se litigant must be construed liberally and interpreted to
raise the strongest arguments that they suggest.” (internal quotation marks and citations omitted;
emphasis in original) (collecting cases)); see also supra, at n.1.
          Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 5 of 11



directed Petitioner to notify the Court by November 15, 2016 as to whether he wished to proceed

with his ineffective-assistance claims, and cautioned him that, if he did wish to proceed with

those claims, then the choice would result in a privilege waiver. This Court also indicated that it

would grant Respondent more time to respond to the Petition. (See id.) On November 15, 2016,

Petitioner filed an objection to this Court’s Order to the extent it granted Respondent additional

time to respond to the Petition. (Id., Dkt. 10.) Petitioner did not address the issue of his

ineffective-assistance claims. (Id.)

        On December 2, 2016, this Court issued a Report and Recommendation to the

Honorable Loretta A. Preska, U.S.D.J., before whom this matter is now pending, recommending

that Petitioner’s motion for a default judgment be denied. (Id., Dkt. 11.) Petitioner objected to

that recommendation, arguing that this Court lacked subject-matter jurisdiction to grant an

extension of time to Respondent. By Order dated May 16, 2017, Judge Preska adopted this

Court’s Report and Recommendation, and again directed Petitioner to inform the Court (within

14 days) whether he “wish[ed] to proceed with any claims raised in the motion to vacate that

allege[d] that his trial counsel . . . provided ineffective assistance of counsel, thereby waiving his

attorney-client privilege.” (Id., Dkt. 13, at 4.)

        Although the Court once again did not receive a timely submission from Petitioner

regarding his ineffective-assistance-of-counsel claims, Petitioner did submit, on May 23, 2017, a

document entitled “Answer,” attaching a letter to Judge Preska and a number of exhibits. (Id.,

Dkt. 14.) In that submission, Petitioner indicated that, although he had submitted objections to

this Court’s Report and Recommendation that his motion for default judgment be denied, he

“ha[d] not had any return from the United States nor the Court,” suggesting that he had not

received Judge Preska’s Order adopting that report and recommendation. (Id., at 1.) Petitioner’s
         Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 6 of 11



Answer also attached additional information regarding the alleged conduct of police officers

described in his Petition. (See generally id.) On June 16, 2017, this Court sent Petitioner

another copy of Judge Preska’s Order, extended Petitioner’s time to notify the Court if he wished

to pursue his ineffective-assistance claims to June 30, 2017, and again extended Respondent’s

time to submit a response to the Petition. (Id., Dkt. 15.) Petitioner never submitted a response to

that Order. (See generally id.) On March 20, 2018, Petitioner submitted a letter to the Court in

which he detailed his purported efforts to rehabilitate himself. (Id., Dkt. 16.)

       On October 23, 2018, Respondent filed an opposition to the Petition. (Id., Dkt. 17.) In

its opposition, Respondent argues (1) that the Petition was not timely filed, and (2) that Petitioner

should be deemed to have abandoned any ineffective-assistance claims and that he is

procedurally barred from raising his remaining claims, which he either could have raised on his

direct appeal, but did not, or which were already rejected by the Second Circuit. (Id., at 3-5.)

Petitioner has filed no reply to Respondent’s opposition. (See generally id.)

                                          DISCUSSION

       The Court need not address the merits of Petitioner’s claims or determine if those claims

have been abandoned or are procedurally barred by either a failure to raise them on direct appeal

or a prior decision by the Court of Appeals. As the Petition is plainly untimely, and as Petitioner

has shown no basis on which the statute of limitations may be tolled in this case, the Petition

should be dismissed as time-barred.

I.     APPLICABLE LEGAL STANDARDS

       A petition for a writ of habeas corpus pursuant to Section 2255 is governed by a one-year

statute of limitation. 28 U.S.C. § 2255(f). That one-year period runs from the latest of “the date

on which the judgment of conviction becomes final,” id. § 2255(f)(1), or, inter alia, “the date on
          Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 7 of 11



which the facts supporting the claim or claims presented could have been discovered through the

exercise of due diligence,” id. § 2255(f)(4). As relevant to Petitioner’s claims here, a conviction

becomes final on the date the Supreme Court denies a petition for a writ of certiorari. Clay v.

United States, 537 U.S. 522, 527 (2003). “To equitably toll the one-year limitations period, a

petitioner must show that extraordinary circumstances prevented him from filing his petition on

time, and he must have acted with reasonable diligence throughout the period he seeks to toll.”

Rivera v. United States, 448 F. App’x 145, 146 (2d Cir. 2011) (quoting Hizbullahankhamon v.

Walker, 255 F.3d 65, 75 (2d Cir. 2001)); Holland v. Florida, 560 U.S. 631 (2010).

II.     THE PETITION SHOULD BE DISMISSED.

        The Petition in this case was unquestionably filed outside the applicable limitations

period. Petitioner challenges only his 2006 conviction, and does not purport to raise any legal

error regarding his 2013 guilty plea or his 2013 or 2015 sentences. (See generally

Pet.) Petitioner’s 2004 conviction became final on January 12, 2009, meaning that his time to

file the Petition expired on January 12, 2010. Clay, 537 U.S. at 527. He did not file the instant

Petition until June 23, 2016, more than six years past the filing deadline. (See Pet.) Further,

nothing in Petitioner’s papers suggest that Petitioner’s untimeliness was the result of

extraordinary circumstances, or that he was diligent in pursuing his Petition prior to the

expiration of the statute of limitations, such that equitable tolling would be warranted.

        First, Petitioner has not even hinted at any circumstances that this Court could consider

“extraordinary.” Doe v. Menefee, 391 F.3d 147, 159 (2d Cir. 2004) (noting that the Second

Circuit has “established only a limited number of circumstances that may merit equitable tolling,

such as where an attorney’s conduct is so outrageous and incompetent that it is truly

extraordinary . . . and where prison officials intentionally obstruct a petitioner’s ability to file his
          Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 8 of 11



petition by confiscating his legal papers”); Martinez v. United States, No. 05cr773 NRB, 2010

WL 4840085, at *2 (S.D.N.Y. Nov. 12, 2010) (quoting Menefee). Petitioner argues that his

untimeliness should be excused by head injuries that “somewhat impaired his learning abilities,

retention, [] judgment[,] and comprehensive [sic] abilities” (Pet. ¶ 10), and by “substance abuse”

that, he claims, led to a number of mental impairments, including, inter alia, mental, emotional,

and behavioral instability; post-traumatic stress disorder; major depressive disorder; and

borderline personality disorder (see id. ¶ 12). Petitioner, however, has provided no information

as to when he suffered any head injuries, nor any evidence demonstrating that his various

claimed impairments rendered him incapable of filing his Petition within the limitations period.

        Second, Petitioner has given this Court no reason to believe that he exercised the

requisite diligence. (See generally Pet.) In this regard, the record shows that Petitioner was, in

fact, capable of filing papers within the limitations period, as, during that time, he apparently

made another submission in this case, which he even titled a Section 2255 motion. (See

Background, supra, at Section A.) Especially under these circumstances, the Court cannot find

that Petitioner’s physical or mental condition was sufficient to excuse his lack of diligence. See

Rivera, 448 F. App’x 145, 146-47 (equitable tolling is inappropriate even if extraordinary

circumstances exist, “if the petitioner, acting with reasonable diligence, could have filed on time

notwithstanding the extraordinary circumstances”); Gonzales-Ramos, 2007 WL 1288634, at *7

(in evaluating whether a petitioner exercised due diligence, “courts should not consider such

subjective factors as the petitioner’s intelligence, education . . . or mental stability”).

        Third, Petitioner’s suggestion that his pro se status justifies his untimely filing (see

Pet. ¶ 10 (stating that he was “not legally qualified in the practice of law” and “lack[ed]

sufficient knowledge, skill and[/]or ability”)) is insufficient, see Martinez, 2010 WL 4840085,
         Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 9 of 11



at *2 (“Courts have repeatedly held that a petitioner’s lack of education and ignorance of the law

do not constitute ‘extraordinary circumstances.’”); Tamayo v. United States, No. 05cv9001

(SAS), 2008 WL 417674, at *4 (S.D.N.Y. Feb. 13, 2008); Gonzalez-Ramos v. United States,

No. 05cv3974 (LAP), 2007 WL 1288634, at *10 (S.D.N.Y. May 2, 2007) (collecting cases). In

any event, on May 5, 2009, Judge Lynch explicitly informed Petitioner that (1) his conviction

had become final on January 12, 2009; and that (2) Petitioner had one year from that date to file

a petition under Section 2255. (2004 Criminal Action, Dkt. 50.) Petitioner therefore cannot

reasonably contend that he was ignorant as to the time limit he faced for filing his Petition. See

Martinez, 2010 WL 4840085, at *2 (“petitioner’s claim of ignorance of the law rings hollow in

light of the fact that petitioner made a similar [] motion . . . which this Court denied”).

       Fourth, to the extent Petitioner would argue that his claim first accrued when he

discovered new facts or evidence (see Pet. ¶ 4 (asserting that “[n]ewly discovered evidence

consisting of news[]paper clippings were presented to [P]etitioner by trial counsel” . . .); see also

id. ¶ 2 (suggesting that there is “possible evidence . . . necessary to allow him relief”); 28 U.S.C.

§ 2255(f)(4)), Petitioner claims that he learned of this purported new evidence “shortly after [his]

release from prison” (Pet. ¶ 4), suggesting that he became aware of it sometime before his

re-arrest in 2013. In other words, even assuming that Petitioner exercised the necessary

diligence to discover this “new evidence,” his habeas claims had accrued, even by the most

generous of assumptions, by October 28, 2013, the date when he pleaded guilty to the new

charges against him. (See Background, supra, at Section A.) Yet he did not file his Petition until

June 2016 (see supra, at n.2), more than two years after that date. Thus, even if Petitioner’s
           Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 10 of 11



claim accrued sometime after his conviction became final, his claim would still be untimely. 5

28 U.S.C. § 2255(f)(4).

       Finally, the Court need not reach the question of whether Petitioner is entitled to

equitable tolling on the grounds of “actual innocence,” as his vague and merely conclusory

assertions of innocence do not suggest “a credible claim of actual innocence.” Menefee, 391

F.3d at 161.

       In sum, having reviewed Petitioner’s submissions liberally in his favor, this Court

concludes that Petitioner’s Section 2255 claims are untimely, and that he has not met the

standards necessary to demonstrate entitlement to equitable tolling of the governing statute of

limitations.

                                         CONCLUSION

       For all of the foregoing reasons, I respectfully recommend that Petitioner’s Section 2255

Petition (Dkt. 62 in Case No. 04cr685, and Dkt. 1 in Case No. 16cv5356) be dismissed. Further,

I recommend that the Court decline to issue a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c)(1)(A) because Petitioner has not “made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).

       Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to file written

objections. See also Fed. R. Civ. P. 6. Such objections, and any responses to objections, should

be directed to Judge Preska, and must filed on the Court’s ECF system. Any requests for an



       5
          Although Section 2255 provides other alternative dates for accrual, including, for
example, the date of an intervening change in Supreme Court law that applies retroactively, see
generally 28 U.S.C. § 2255(f)(2), (3), those circumstances are not alleged in, or implicated by,
the Petition. (See generally Pet.)
        Case 1:04-cr-00685-LAP Document 75 Filed 03/27/20 Page 11 of 11



extension of time for filing objections must be directed to Judge Preska. UNLESS THE TIME

PERIOD FOR OBJECTIONS IS EXTENDED BY COURT ORDER, A FAILURE TO FILE

OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF

OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. (See Thomas v. Arn, 474

U.S. 140, 155 (1985); IUE AFL-CIO Pension Fund v. Hermann, 9 F.3d 1049, 1054 (2d Cir.

1993); Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd., 838 F.2d

55, 58 (2d Cir. 1988); McCarthy v. Manson, 714 F.2d 234, 237-238 (2d Cir. 1983).)

Dated: New York, New York
       March 27, 2020

                                                  Respectfully submitted,


                                                  ______________________________
                                                  DEBRA FREEMAN
                                                  United States Magistrate Judge

Copies to:

Counsel of record (via ECF)
